Name: 96/390/EC: Commission Decision of 18 June 1996 approving the plan for the monitoring and control of salmonella in fowl presented by Finland (Only the Finnish text is authentic) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  agricultural policy;  health;  Europe
 Date Published: 1996-06-28

 Avis juridique important|31996D039096/390/EC: Commission Decision of 18 June 1996 approving the plan for the monitoring and control of salmonella in fowl presented by Finland (Only the Finnish text is authentic) (Text with EEA relevance) Official Journal L 155 , 28/06/1996 P. 0061 - 0061COMMISSION DECISION of 18 June 1996 approving the plan for the monitoring and control of salmonella in fowl presented by Finland (Only the Finnish text is authentic) (Text with EEA relevance) (96/390/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 92/117/EEC of 17 December 1992 concerning measures for protection against specified zoonoses and specified zoonotic agents in animals and products of animal origin in order to prevent outbreaks of food-borne infections and intoxications (1), as amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 8 (3) thereof,Whereas, in accordance with Article 8 (2) of Directive 92/117/EEC, Finland forwarded, by letters dated 3 April and 24 May 1996, a plan for the monitoring and control of salmonella in fowl in Finland;Whereas the abovementioned plan satisfies the Community requirements on the subject, in particular those set out in Article 8 (2) of Directive 92/117/EEC, and must therefore be approved;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 The plan for the monitoring and control of salmonella in fowl presented by Finland is hereby approved.Article 2 Finland shall bring into force by 30 June 1996 the laws, regulations and administrative provisions necessary to implement the plan referred to in Article 1.Article 3 This Decision is addressed to the Republic of Finland.Done at Brussels, 18 June 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 62, 15. 3. 1993, p. 38.